Citation Nr: 0801875	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-38 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from October 1968 to August 
1969.  He also had prior service in the Army National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's left ear hearing loss is not due to in-service 
acoustic trauma.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In December 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Subsequently 
in March 2006, the AOJ sent a letter to the veteran providing 
the notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although this latter notice letter 
postdated the initial adjudication, the claim was 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SSOC, is sufficient 
to cure a timing defect).  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the Board finds 
that the duty to notify and assist has been satisfied.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as sensorineural 
hearing loss, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's active duty medical records do not report any 
complaints or findings of hearing loss, and service 
examination records dating in November 1968 and July 1969 
both report that the veteran had a puretone threshold of 10 
decibels at all tested levels for the left ear.  The Board 
notes that military examination records dating prior to the 
veteran's period of active duty also do not report any 
findings of a hearing impairment, and the reported left ear 
puretone thresholds are below those indicative of hearing 
loss.  See April 1963 and June 1967 examination records.  

A March 2002 audiogram reports that the veteran's left ear 
had a pure-tone threshold of 28 decibels at 500, 1000, and 
2000 Hz, with a speech discrimination ability of 96 percent.  
See March 2002 Tuscaloosa Ear, Nose & Throat Center.  

An August 2006 VA examination record reports the veteran's 
history of a left ear "condition" since the mid-70s, which 
he reported results in frequent drainage, and he stated that 
he was prescribed "drops" when he first sought treatment.  
The examination record notes the veteran's history of noise 
exposure during service and noise exposure after service from 
working as a pipe fitter for approximately 25 years.  The 
left ear's puretone threshold was reported to be 25 decibels 
at 500 Hz, 35 decibels at 1000, 2000, and 3000 Hz, and 40 
decibels at 4000 Hz.  Immittance testing revealed Type A 
typanograms, which are indicative of normal middle ear 
function.  Acoustic reflex thresholds were obtained at levels 
slightly reduced when compared to puretone results.  

The record notes the examiner's finding that all of the 
hearing tests during the veteran's military service showed 
normal hearing, and the one prior hearing test (March 2002) 
indicated a mild conductive hearing loss.  The examiner 
stated that, in his opinion, the veteran's hearing loss was 
not caused by or a result of acoustic trauma.  In support of 
this opinion, the examiner stated that there was "no 
evidence of a noise notch in the neural portion of hearing 
(bone conduction results)," and he believed the veteran's 
hearing loss was conductive in etiology, noting that the air 
conduction thresholds were obtained at levels indicating a 
slight to mild hearing loss, and bone conduction levels were 
within normal limits.  The examiner stated that the 
conductive component of the veteran's hearing loss cannot be 
caused by noise exposure and it was more likely that the 
veteran had a medical pathology contributing to his mild 
hearing loss.  

Based on the foregoing, service connection must be denied.  
The veteran has not submitted any competent evidence that his 
left ear hearing loss results from service.  Although the 
veteran asserts that it is so, he, as a layperson, is not 
competent to report on the etiology of a condition. Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
competent medical evidence indicates that the veteran's left 
ear hearing loss is not related to service.  The service 
medical records do not report any findings of hearing loss, 
and the VA examiner provided a highly probative negative 
nexus opinion based on a review of the record and supported 
by rationale.  In the absence of competent countervailing 
evidence, service connection must be denied.  


ORDER

Service connection for left ear hearing loss is denied.  


REMAND

Further development is needed on the claim of service 
connection for a psychiatric disorder.  An October 2006 VA 
mental health record reports the psychiatrist's opinion that 
the veteran's problems with anxiety and depression began 
during military service.  The record notes the psychiatrist's 
explanation that this opinion was not based on a review of 
the record, but on the veteran's history and "extensive" 
family and friend documentation.  The Board notes that the 
evidence of record does not include any letters from the 
veteran's family and friends.  The veteran should be so 
notified and these statements should be requested.  
Additionally, in light of this opinion, the Board finds that 
a VA examination should be conducted and an opinion obtained 
to determine the nature and etiology of his psychiatric 
disorder.  See 38 U.S.C.A. § 5103A(d).  

The evidence of record also indicates that the veteran has 
been treated at the VA for his psychiatric disorder since 
1992 and has been diagnosed with depression since October 
1998.  The earliest VA treatment record associated with the 
claims file is dated in September 2002, however, and the 
record does not indicate that the VA tried to obtain the 
records dating prior to then.  The Board finds that, on 
remand, the VA treatment records dating prior to September 
should be requested.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The outstanding VA treatment records 
dating prior to September 2002 and after 
April 2006 should be requested.  If 
treatment records are not available, that 
should be noted in the record.

2.  The veteran should be informed that 
the lay statements from his family and 
friends, referenced in the October 2006 
VA treatment record, are not associated 
with the claims file.  He should be asked 
to submit these statements.  

3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of his 
psychiatric disorder.  For any 
psychiatric disorder diagnosed, the 
examiner should state an opinion with 
rationale as to whether it is at least as 
likely as not that the disorder is 
related to or had its onset in service.  
All testing deemed necessary by the 
examiner should be performed, and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination, and this fact should be 
noted in the report.

4.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


